                                                                                                   FILED
                                                                                           2021 Jul-15 PM 12:57
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

    DEWAYNE K. SYBBLISS,                        )
                                                )
         Petitioner,                            )
                                                )
    v.                                          )   Case No. 4:20-cv-1289-LSC-GMB
                                                )
    MERRICK GARLAND, et al.,                    )
                                                )
         Respondents.                           )

                             MEMORANDUM OPINION

         On June 10, 2021, the Magistrate Judge entered a report recommending the

court grant the respondents’ motion to dismiss the petition as moot due to Petitioner

Dewayne K. Sybbliss’s removal to Jamaica on May 27, 2021. (Doc. 13). Although

the Magistrate Judge advised Sybbliss of his right to file specific written objections

within 14 days, no objections have been received by the court.1

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

Magistrate Judge’s report and ACCEPTS his recommendation. Accordingly, the

respondents’ motion to dismiss the petition as moot is due to be granted. (Doc. 12).

The court will dismiss this matter by separate order.


1
 The report and recommendation, mailed to Sybbliss at the Etowah County Detention Center,
was returned as undeliverable and with the notation, “Return to Sender Released 04/22/2021.”
(Doc. 16). Sybbliss has not notified the Clerk of his current address.
                                              1
DONE and ORDERED on July 14, 2021.



                               _____________________________
                                       L. Scott Coogler
                                  United States District Judge
                                                                 160704




                           2
